ADVISORY ACTION

Response to Amendments
	The amendments received May 7th, 2021 have been entered.  The claim submission appears to be substantially identical to the previous version of the claims and does not require further search and/or consideration.
 
Response to Arguments
The following responses are directed to the document entitled “Remarks” (pages 14-29) received May 7th, 2021.
A) Applicants’ arguments pertaining to the rejections of claims 35 U.S.C. § 103 as being unpatentable over US 2012/0214920 to Frenkel in view of U.S. Patent No. 4,698,258 to Harkins et al.; the chloro methoxy fat diethylene glycol dinitrate sheet and WO 2013/055961 (Frenkel ‘961) have been considered but have not been found to be persuasive.
	1) On pages 14-15 it is argued that the instant invention is novel/nonobvious for the reason that to modify Frenkel with the plasticizer for PVC known from the chloro methoxy fat diethylene glycol dinitrate sheet would arguably frustrate the combination of Frenkel.
	In response, there is no evidence, just speculation from applicant, that the plasticizer of chloro methoxy fat diethylene glycol dinitrate sheet would be an improper combination with Frenkel.  Frenkel and chloro methoxy fat diethylene glycol dinitrate sheet are in the same field of endeavor, which is plasticized PVCs.  The chloro methoxy fat diethylene glycol dinitrate sheet shows that the claimed ingredient is a suitable plasiticizer for PVC.  For Frenkel.
	2)   On page 16 it is argued that there is no motivation to add the plasticizer of chloro methoxy fat diethylene glycol dinitrate sheet to the invention of Frenkel.  
	This argument is not persuasive because the secondary reference teaches properties such as fire resistance, non-toxic and environmentally friendliness.  Frenkel would have found this to be suitable motivations for producing PVC with this plasticizer.
	3) In response to the arguments (pages 17-18) that Frenkel desires a plasticizer of renewable feedstock, the plasticizer of chloro methoxy fat diethylene glycol dinitrate sheet is made from renewable/biobased materials (see ¶ [0016]) in the specification.  The applicant in the instant invention considers this plasticizer to be renewable.  As such, it satisfies the argument that Frenkel would prefer a renewable plasticizer.
	4) On page 18 it is argued that there is no motivation to combine the references.  As addressed in the rejection and in point 2 above, the claimed plasticizer is known to plasticize PVC and is fire resistant, non-toxic and environmentally friendly.  Frenkel would have had motivation to add this plasticizer or substitute it for his plasticizer to plasticize PVC while further imparting these qualities.
5) On pages 18-19 it is argued by applicant that a person having ordinary skill in the art considering Frenkel would not have had motivation to shape Frenkel’s resin into the form of a floor tile. 
Harkins.  PVC floor tiles are a profitable value-added product (worldwide commercial success; Harkins 1:50-60).  A person having ordinary skill in the art considering a use for the composite of Frenkel in order to make a profit would consider making it into common value-added items that can be sold to a consumer such as a floor tile.  There is no impermissible hindsight being used to fashion a common floor tile from the resin of Frenkel.  The arguments on pages 12-13 pertaining to the sizes of Harkins’s floor tiles have been given little consideration because the applicant has never claimed the size of the floor tile.  To make this rejection does not require improper hindsight, because PVC floor tiles have been around long before the filing of the instant application as evidenced by Harkins.
6) Arguments directed towards the combination of Frenkel and chloro methoxy fat diethylene glycol dinitrate sheet (page 20) were addressed in points 1-4 above.  It is not improper hindsight to use a plasticizer, known to impart beneficial properties such as flame retardance when plasticizer to PVC, since the claimed compound was known to impart these beneficial properties before the applicant filed the instant application.
7) Arguments directed towards tertiary rejections (pages 21-23) rely on alleged weaknesses in the combination of Frenkel, chloro methoxy fat diethylene glycol dinitrate sheet  and Harkins.  In the absence of further arguments towards the specific references, these rejections have been maintained.
8) With regard to arguments on pages 23-28, the Office maintains that to arrive at the plasticized PVC composition as claimed, a person having ordinary skill in the art would simply have to add or substitute the plasticizer of Frenkel with the plasticizer of chloro methoxy Frenkel as arguably rendering the invention of Frenkel inoperable are speculative, without evidence.  A person having ordinary skill in the art considering Frenkel would expect the proposed substitution or addition to work, since the claimed plasticizer is known for the purposes of plasticizing PVC.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHAEL A SALVITTI/             Primary Examiner, Art Unit 1767